In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00073-CR



       KYONDREH ISAIAH BROOKS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 145th District Court
            Nacogdoches County, Texas
             Trial Court No. F1723109




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Kyondreh Isaiah Brooks was convicted of two counts of aggravated robbery and

was sentenced to twenty years’ imprisonment. Brooks has appealed from that conviction and the

resulting sentence. On June 24, 2019, Brooks’ court-appointed appellate counsel, G. Dean Watts,

filed an Anders 1 brief, and on June 28, 2019, Brooks filed a pro se motion for access to the appellate

record for purposes of preparing a response to his counsel’s Anders brief. Under Kelly v. State, 2

we are required to enter an order specifying the procedure to be followed to ensure Brooks’ access

to the record.

            To ensure that Brooks receives a complete copy of the appellate record in a timely manner,

we instructed our clerk’s office to forward a complete paper copy of the appellate record to Brooks

at the Holliday Unit in Huntsville, Texas. We further instructed our clerk’s office to forward

copies of the digitally recorded exhibits contained in the appellate record to Brooks care of Law

Librarian Casey Hyde, Holliday Transfer Facility, 295 IH-45 North, Huntsville, Texas 77320.

Allowing fifteen days for the record to be delivered to Brooks and giving Brooks thirty days to

prepare his pro se response, we hereby set August 16, 2019, as the deadline for Brooks to file his

pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               July 2, 2019


1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2